DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US applications 62/630,392 filed 14 February 2018, 62/514,246 filed 2 June 2017, and 62/491,655 filed 28 April 2017. The effective filing date of the instant claims is 28 April 2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 29 June 2022 has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 29 June 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 29 June 2022, it is noted that claims 1, 28, 33, and 56 have been amended. Support can be found in the specification at [0113-0115]. No new claims or matter has been added.

Election/Restrictions
Applicant previously elected the following species:
1) 2-(1-(4-((4-(4-hydroxypiperidin-1-yl)phenyl)amino)-5-oxo-5,6-dihydropyrimido[ 4,5-d]pyridazin-2-yl)piperidin-4-yl)acetonitrile (Active agent)
2) Vitamin E (antioxidant)
3) Hydroxypropylcellulose (binder)
4) Lactose monohydrate (filler)
5) Inflammatory disorders (disease)

Status of the Claims
Claims 1, 4, 8-10, 12-15, 20-31, 33-36, and 38-56 are pending.
Claims 24-25, 29, 34, and 38-55 are withdrawn.
Claims 1, 4, 8-10, 12-15, 20-23, 26-28, 30-31, 33, 35-36, and 56 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8-10, 12-15, 20-23, 26-28, 30-31, 33, 35-36, and 56 stand rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (WO 2013/028818) in view of Siew (http://www.pharmtech.com/micronization-bioavailability-enhancement-tool) in view of Ikeya et al. (US 2003/0055039) in view of Uramatsu et al. (US 2018/0280304; filed 4 October 2016 and available as prior art under 35 USC 102a2) in view of Gans et al. (J. Pharm. Sci. 1954, 43 (8), 483-485) in view of Ashraf et al. (US 2011/0111018) in view of Tenengauzer et al. (US 6,764,997).
The Applicant claims, in claim 1, a solid formulation comprising granules and extragranular components, wherein the granules comprise micronized active ingredient (elected species shown below; about 5-50 mg), lactose monohydrate, croscarmellose sodium, vitamin E, and hydroxypropyl cellulose, the extragranular components comprise microcrystalline cellulose, croscarmellose sodium, magnesium stearate, and an enteric coating, and wherein the API degradation impurity level is not above about 0.6% after storage at 1 week and wherein the formulation disintegrates in less than about 5 minutes in 0.1 N HCl and pH 6.8 buffer at 37 ºC. Claim 1 further recites, “wherein the formulation is administered to a subject orally… for a treatment period of 4 weeks.” This limitation is an intended use of the claimed composition, does not recite a structural difference over the prior art, and is thus given minimal patentable weight (see MPEP 2111.02 (II)). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 4 requires the particle size of the micronized granules to be less than about 20 microns. In claim 8, the hydroxypropylcellulose has a viscosity of 75-150 cps. Claim 9 requires the isopropyl content to be less than about 5000 ppm. Claims 10 requires the granules to form a tablet. Claim 12 further requires the extragranular components comprise one or more surfactants. Claim 13 requires said surfactant be sodium lauryl sulfate. Claim 14-15 are repetitive of earlier claims. Claim 20 defines the hardness of the tablet. Claims 21-22 require the tablet to be coated with hydroxypropylcellulose, titanium dioxide, talc, and polyethylene glycol. Claim 23 specifies the elected active species. In claims 26-27, the composition is required to be able to treat inflammatory disorders such as atopic dermatitis. Claims 28, 30-31, 33, and 35-36 are a kit comprising the composition of the earlier claims along with instructions for administering. Claim 56 is a compressed tablet comprising specific amounts of the active and the excipients of the previous claims.
	Venkatesan teaches compositions and methods for regulating JAK2 and Syk with a compound of Formula (I) (matching instant Formula I) (pg 2, lns 23-25) wherein one specific active agent is the elected species of the instant claims (Ex 189, pg 110). The therapeutic agent can be formulated using 0.0001-25% to be delivered by any route including oral, injection, inhalation, and others (pg 34, lns 22-23; pg 35, lns 19-21). For oral administration, the composition may be formulated as granules compressed into a tablet and coated in coatings known in the art including but not limited to polyvinyl alcohol (a surfactant) (pg 36, lns 18-32). The granules can comprise any excipients including, but not limited to, antioxidants, binders, coatings, disintegrants, fillers, lubricants, granulating agents, and surfactants (pg 37, ln 31-pg 38, ln 12). In addition, the tablets of Venkatesan can be packaged as a kit with instructions on dosing (pg 39, lns 20-22; pg 41, lns 5-8). The compositions of Venkatesan can be used to treat inflammation (pg 41, lns 9-20).
	Venkatesan does not teach a formulation comprising the specified excipients broadly, or specifically, as found in the instant claims nor does it teach the specific coating of claim 22. Venkatesan does not teach the hardness of the tablet or the required disintegration profile.
	Siew teaches that one way to enhance solubility of a drug and increase dissolution rate in the gastrointestinal tract is to reduce the particle size by micronization (pg 1).
	Ikeya teaches compositions for treating inflammatory diseases that may be tableted with various agents such as lactose (0.01-99%) [0082], magnesium stearate (lubricant; 0.01-99%) [0083], hydroxypropylcellulose and/or polyvinylpyrrolidone (aka crospovidone) (binder; 0.01-99%) [0084], croscarmellose sodium (disintegrant; 0.01-99%) [0085], sodium lauryl sulfate (suspending agent; 0.01-99%) [0088], -tocopherol (Vitamin E, antioxidant; 0.01-99%) [0135], and microcrystalline cellulose (0.01-99%) [0135]. The composition can further comprise an enteric coating, if desired, and/or a coating that comprises hydroxypropylcellulose, a synthetic polymer, and an opacity-imparting agent such as titanium dioxide [0101, 0104, 0135].
	Uramatsu teaches that tablet hardness of an orally disintegrating tablet of 7-8 mm, should be from 3-5 kg-f (which is the same measurement as kP) and should disintegrate in 30 seconds or less [0390-0392]. The tablet of Uramatsu can be used to treat atopic dermatitis and other inflammatory diseases [0282, 0331].
	Gans teaches that polyethylene glycol has long been known as a desirable coating agent for medicinal tablets because of its many benefits including durability, solubility, and low toxicity (abstract).
	Ashraf teaches a coated tablet formulation comprising a kinase inhibitor (neratinib maleate) and further comprises microcrystalline cellulose (5-35%), croscarmellose sodium (0.5-8%), and povidone (granulation binder; 1-15%) as intragranular components [0041]. Lactose is an alternative filler to microcrystalline cellulose [0023]. The extragranular components include microcrystalline cellulose (4-25%), crospovidone (1-8%), and magnesium stearate (0.2-4%) [0041]. Croscarmellose is an alternative disintegrant to crospovidone [0024].
	Tenengauzer teaches methods of stabilizing azithromycin compositions comprising admixing the API with an antioxidant to improve resistance to degradation (abstract). Tenengauzer teaches that azithromycin is prone to degradation during storage due to the ability of the amine group to be oxidized (col 1, lns 34-46). It is noted that azithromycin comprises two tertiary amine groups. The stabilizing antioxidant can be selected from the group that comprises vitamin E (col 3, lns 7-22) and is present in 0.01-10% by weight of azithromycin (col 3, lns 28-31). The vitamin E is admixed with the azithromycin before formulation into a dosage form (col 3, lns 48-56). Additional excipients, binders, fillers, disintegrants, carriers, and the like are permitted in the composition (col 4, lns 24-34).
	It would have been prima facie obvious to the person of ordinary skill in the art to prepare an oral tablet for treating inflammation comprising granules of the active agent of Venkatesan as micronized granules. Said tablet would further comprise binders, fillers, disintegrants, surfactants, coatings, and antioxidants, as required in claim 1, which could have been selected based on the kinase inhibitor formulations of Ashraf and Ikeya. Regarding the stability requirement in claim 1, the active agent of Venkatesan is identical to that of the claims, and it would have been obvious to formulate the composition comprising the elected excipients, thus there is a reasonable expectation based on the similarity in formulations between the instant claims and the prior art of an API degradation impurity level of about 0.6% after one week storage. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). Moreover, it would have been obvious to select vitamin E as the antioxidant because Tenengauzer teaches said agent as providing a stabilizing effect to azithromycin, an active agent with oxidizable amine groups. To be sure, the elected species of the instant claims comprises multiple secondary and tertiary amine groups which would be subject to oxidation reactions. Therefore, the disclosure of Tenengauzer applies to the elected species because of the underlying mechanism of vitamin E stabilizing amine groups that can be oxidized.
Regarding the specific selection of excipients in claims 1 and 56, the art is not specific and the instant claims do not provide evidence of any surprising or unexpected results based on a particular combination thereof. The specific combination of features claimed is disclosed within the broad generic ranges taught by Venkatesan but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of excipients, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. Consistent with this reasoning, it would have been obvious to have selected various combinations of various tablet excipients from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” As such, it would have been obvious to select any known pharmaceutically acceptable excipients to use in the composition of Venkatesan. Based on the teaches of Ikeya and Ashraf, a composition comprising API, -tocopherol (Vitamin E; 0.01-10%), lactose (0.01-99%), hydroxypropylcellulose (of any kind) (0.01-99%), crospovidone(0.01-99%), sodium croscarmellose(0.01-99%), microcrystalline cellulose (0.01-99%), sodium lauryl sulfate (0.01-99%), magnesium stearate (4-25%) with no inclusion of isopropyl alcohol would have been an obvious selection of commonly used excipients. Moreover, it would have been obvious to use said excipients in either the granules or the extragranular portion as is commonly known in the art. Although Venkatesan is not specific as to the milligram amount of active, the art does provide a broad range of from 0.0001-25% by weight. In a common 200 mg tablet, 10% active agent would comprise 20 mg. The prior art teaches all the required excipients (lactose, croscarmellose sodium, vitamin E, lactose monohydrate, hydroxypropyl cellulose, microcrystalline cellulose, sodium lauryl sulfate, magnesium stearate, and an enteric coating) as being useful for the preparation of pharmaceutical tablets of compressed granules. Ashraf is applied as a reference that teaches a common formulation in the art of kinase inhibitors as API in tablets. The ranges and locations (intragranular or extragranular) of agents generally match up with the desired amounts in claims 1 and 56 (aside from the inclusion of vitamin E). Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Thus, the prior art knowledge would have given the skilled artisan guidance on how to formulate a stable formulation comprising a kinase inhibitor given the broad disclosure of Venkatesan. The amounts and location (intragranular or extragranular) of each excipient can be determined by the artisan based on the desired tablet properties. That being said and in lieu of objective evidence of unexpected results, the formulation amounts and locations of excipients can be viewed as variables which achieve the recognized result of successfully formulating a tablet of required shape and hardness. The optimum or workable range of each excipient can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of excipients as nonobvious.
Since Venkatesan teaches a kit, claims 28, 30-31, 33, and 35-36 would have also been obvious.
	Regarding the coating, it would have been obvious to employ any known pharmaceutical coating onto the tablet of Venkatesan including enteric coatings or otherwise. Ikeya teaches a suitable tablet coating as comprising hydroxypropylcellulose, a synthetic polymer, and an opacity-imparting agent such as titanium dioxide. Gans further teaches polyethylene glycol, which is a synthetic polymer, as being long known as being useful for tablet coatings. As such, a coating as recited in instant claims 21-22 would have been obvious based on the prior art.
	Regarding the tablet hardness, Uramatsu teaches a desired range of hardness for oral tablets is in the range of 3-5 kg-f (kP), thus it would have been obvious to formulate the tablet of Venkatesan using those hardness parameters, thus reading on instant claim 20. Uramatsu further teaches that tablets of said hardness have a disintegration time that falls within the range of the instant claims.

Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive. The Applicant argues, on pages 18-19 of their remarks, that the Applicant has achieved unexpected results and provides evidence in the accompanying Gupta Declaration.
In response, regarding the Gupta Declaration, the Applicant has compared total impurities after accelerated aging of the various compositions and has shown that those compositions comprising hydroxypropyl cellulose as the binder have less overall impurities after 2 and 4 weeks than those using Povidone K-30 as the binder. The results show about a 5-10 fold increase in impurities when using Povidone. However, these data are not evidence of an unexpected result. It is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP 716.02). The Applicant has provided data for two different binding agents and has shown that each binding agent has slightly different ability to stabilize the tablet. However, this is not unexpected as it is expected that two different agents are going to exhibit slightly different properties. To be sure, Lee et al. (US 2002/0001617) teaches that binding agents are used for the purpose of giving a tablet strength and storage stability wherein a representative binding agent is hydroxypropyl cellulose [0026]. As such, one of ordinary skill in the art would have expected using hydroxypropyl cellulose as the binding agent would necessarily result in good storage stability of the tablet. The difference between using croscarmellose sodium and crospovidone as the disintegrants is less pronounced and even has some conflicting data. Comparison between the A and the B compositions shows more impurities with the croscarmellose sodium after 4 weeks closed but has the opposite result after 1-2 weeks open. As such, the data pertaining to choice of disintegrant does appear to be conclusive.

The Applicant argues, on page 19 of their remarks, that the cited references do not provide any teaching, suggestion, or motivation to combine the specific components and dosages of the instant claims and the Applicant argues that the reference uses a laundry list of options from which to choose. Moreover, the Applicant argues that the Examiner has used impermissible hindsight reasoning in applying the prior art.
In response, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). Venkatesan discloses the elected species of active agent in a list of actives and also lists the generic excipients commonly used in their invention. The Applicant’s position that there is no particular guidance to direct the skilled artisan to select the particular combination of actives and excipients from amongst the alternatives disclosed by Venkatesan is, per se, unpersuasive, as the instant claims appear to be little more than a selection of elements known by the art to provide a particular utility, with no indication that anything other than predictable results have been achieved. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395 (U.S. 2007)). In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613